 

EXHIBIT 10.3

 

HAZARDOUS MATERIALS INDEMNITY AGREEMENT

 

THIS HAZARDOUS MATERIALS INDEMNITY AGREEMENT (the “Agreement”) is made as of
June 30, 2017, by THE PARTIES LISTED ON SCHEDULE I attached hereto
(collectively, the “Borrowers”), and HEALTHCARE TRUST OPERATING PARTNERSHIP,
L.P., a Delaware limited partnership (“Principal”) (together with Borrowers,
individually and collectively, the “Indemnitor”), for the benefit of CAPITAL
ONE, NATIONAL ASSOCIATION, a national banking association, as administrative
agent for the Lenders under the hereinafter described Loan Agreement (together
with its successors and permitted assigns in such capacity, “Administrative
Agent”), for the benefit of the Lenders.

 

RECITALS

 

A.           Contemporaneously with the execution of this Agreement, Borrowers
have executed and delivered to Administrative Agent and Lenders that certain
Loan Agreement (as amended, modified, supplemented or restated from time to
time, the “Loan Agreement”), among Borrowers, Administrative Agent, Lenders and
the other parties from time to time party thereto, and one or more promissory
notes (as renewed, amended, increased and extended from time to time, and
together with all notes executed in renewal, extension, replacement and
substitution therefor, collectively, the “Notes”) in the aggregate principal
amount of Two Hundred Fifty Million and No/Dollars ($250,000,000.00) in evidence
of the loan (as renewed, amended, increased and extended from time to time, the
“Loan”) made by Lenders to Borrowers.

 

B.           The Loan is secured in part by those certain Deeds of Trust,
Assignment of Leases and Rents, Security Agreement and Fixture Filing;
Mortgages, Assignment of Leases and Rents, Security Agreement and Fixture
Filing; Leasehold Deeds of Trust, Assignment of Leases and Rents, Security
Agreement and Fixture Filing; and Leasehold Mortgages, Assignment of Leases and
Rents, Security Agreement and Fixture Filing, each dated the date hereof given
by Borrowers to Administrative Agent (for the benefit of Lenders) (collectively,
the “Mortgages”). The Mortgages encumber Borrowers’ interest in and to the real
and personal property described in the Mortgages (collectively, the “Mortgaged
Property”).

 

C.           Lenders have required, as a condition of funding the Loan, that
Indemnitor indemnify and hold Administrative Agent and Lenders harmless against
and from certain obligations for which Administrative Agent or Lenders may incur
liability, by reason of the threat or presence of any Hazardous Materials (as
defined herein) at the Mortgaged Property, all as more particularly described
herein.

 

D.           Principal is the owner of a direct or indirect interest in
Borrowers, and Principal will directly benefit from Lenders’ making the Loan to
Borrowers.

 

NOW, THEREFORE, in consideration of the premises, Ten Dollars ($10.00), and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Indemnitor, intending to be legally bound, hereby agrees as
follows:

 

ENVIRONMENTAL INDEMNITY AGREEMENT - Page 1HTI MOB Portfolio



 

 

1.          Recitals. The foregoing recitals are incorporated into this
Agreement by this reference.

 

2.          Certain Definitions. As used herein, the following terms have the
meanings indicated:

 

2.1           “Environmental Laws” means any federal, or applicable state or
local law (whether imposed by statute, ordinance, rule, regulation,
administrative or judicial order, or common law), now or hereafter enacted,
governing the environment or natural resources, or Hazardous Materials,
including, without limitation, such laws governing or regulating (a) the use,
generation, storage, removal, recovery, treatment, handling, transport,
disposal, control, release discharge of, or exposure to, Hazardous Materials, or
(b) requiring notification or disclosure of releases of Hazardous Materials or
other environmental conditions whether or not in connection with a transfer of
title to or interest in property.

 

2.2           “Hazardous Materials” means (a) petroleum or chemical products,
whether in liquid, solid, or gaseous form, or any fraction or by-product
thereof, (b) asbestos or asbestos-containing materials, (c) polychlorinated
biphenyls (PCBs), (d) radon gas, (e) underground storage tanks, (f) any
explosive or radioactive substances, (g) lead or lead-based paint, (h) any other
substance, material, waste or mixture which is listed, defined, or otherwise
determined by any governmental authority to be hazardous, toxic, dangerous or
otherwise regulated, controlled or giving rise to liability under any
Environmental Laws, (i) any excessive moisture, mildews, mold or other fungi in
quantities and/or concentrations that could reasonably be expected to pose a
risk to human health or the environment or (j) any elements, materials,
compounds, mixtures, chemicals, wastes, pollutants, contaminants or substances
known to cause cancer or reproductive toxicity, that, because of its quantity,
concentration, or physical or chemical characteristics, exposure is regulated by
any governmental authority having jurisdiction over human health and safety,
natural resources or the environment, or which poses a significant present or
potential hazard to human health and safety, or to the environment, if released
into the workplace or the environment. “Hazardous Materials” excludes common
office, cleaning and maintenance supplies in sufficient quantities to permit the
efficient operation of businesses at the Mortgaged Property, provided that such
supplies are stored, contained and otherwise dealt with in accordance with
applicable Environmental Laws, and biomedical waste and other hazardous
substances or materials used or generated in the ordinary course of business at
the Mortgaged Property, lawfully permitted at the Mortgaged Property by
applicable law and disposed of in full compliance with Environmental Laws.

 

2.3           “Liabilities” means any loss, claim, investigation, remediation,
demand, obligation, debt, damage, lien, liability (including without limitation
strict liability), penalty, fine, charge, lawsuit, action or other proceeding,
order, judgment, adjudication, injunctive relief, award, fee, cost, expense,
personal injury, injury to property or natural resources, or amount paid in
settlement of any of the foregoing, including without limitation reasonable
out-of-pocket attorneys’ fees and expenses and other costs of investigation, or
defense, including, but not limited to, those incurred upon any appeal or in
connection with responding to subpoenas, third parties or otherwise,
out-of-pocket expenses of consultants and expert witnesses, investigatory fees,
remediation costs and fees, whether incurred in connection with any judicial or
administrative proceeding, pursuant to any voluntary cleanup program, or
otherwise. The term “Liabilities” specifically excludes compensatory,
consequential, exemplary, special and punitive damages imposed unless paid to a
third party.

 

ENVIRONMENTAL INDEMNITY AGREEMENT - Page 2HTI MOB Portfolio



 

 

2.4           “Site Assessment” means an environmental engineering report for
the Mortgaged Property prepared by an engineer reasonably selected by
Administrative Agent and engaged by Borrower, and in a manner satisfactory to
Administrative Agent, based upon an investigation relating to and making
appropriate inquiries concerning the existence of Hazardous Materials on or
about the Mortgaged Property, and the past or present discharge, disposal,
release or escape of any such substances, all consistent with ASTM Standard
E1527-93 (or any successor thereto published by ASTM) and good customary and
commercial practice.

 

Other capitalized terms used in this Agreement and not defined shall have the
meanings assigned to such terms in the Loan Agreement.

 

3.          Indemnity.

 

3.1           In accordance with the terms of the Loan Agreement, all risk of
loss associated with non-compliance with Environmental Laws, or with the
presence of any Hazardous Materials at, upon, within, or otherwise affecting the
Mortgaged Property lies solely with the Indemnitor and the Indemnitor has agreed
to bear all risks and costs associated with any loss, damage or liability
therefrom, including all costs of removal of Hazardous Materials or other
remediation required by Administrative Agent or by law. Indemnitor shall at all
times indemnify, defend and hold Administrative Agent and Lenders, their
respective affiliates, shareholders, partners, members, directors, officers,
employees, agents, successors and assigns (individually and collectively,
“Indemnitees”) harmless from and against any and all Liabilities incurred by
Indemnitees, whether as mortgagee under the Mortgages, as a mortgagee in
possession, or as successor-in-interest to Borrowers by foreclosure deed or deed
in lieu of foreclosure, and whether based in contract, tort, implied or express
warranty, strict liability, criminal or civil statute or common law, including
those Liabilities arising from the joint, concurrent or comparative negligence
of Administrative Agent or Lenders and including any Liabilities arising out of
or associated, in any way, with the following:

 

(a)          the non-compliance of the Borrowers or the Mortgaged Property with
Environmental Laws;

 

(b)          any discharge or release of Hazardous Materials, the threat of
discharge or release of any Hazardous Materials or the storage or presence of
any Hazardous Materials affecting the Mortgaged Property in violation of
Environmental Law;

 

(c)          any personal injury (including wrongful death) or property damage
(real or personal) arising out of or related to the discharge or release of
Hazardous Materials, the threat of discharge or release of any Hazardous
Materials or the storage or presence of any Hazardous Materials affecting the
Mortgaged Property in violation of Environmental Law;

 

ENVIRONMENTAL INDEMNITY AGREEMENT - Page 3HTI MOB Portfolio



 

 

(d)          any lawsuit brought or threatened, settlement reached, or
government order relating to the discharge or release of Hazardous Materials,
the threat of discharge or release of any Hazardous Materials or the storage or
presence of any Hazardous Materials affecting the Mortgaged Property in
violation of Environmental Law;

 

(e)          a material breach of any representation, warranty or covenant
contained in any of the Loan Documents relating to Hazardous Materials or
Environmental Laws not cured within any applicable grace or notice period; and

 

(f)          the imposition of any environmental lien encumbering the Mortgaged
Property;

 

provided, however, Indemnitor shall not be liable under such indemnification (i)
to the extent such Liabilities result solely from any Indemnitee’s gross
negligence or willful misconduct as determined by a final non-appealable
judgment of a court of competent jurisdiction, (ii) matters resulting solely
from the actions or omissions of any Indemnitee taken after any such parties or
any third parties have taken title to, or exclusive possession of the Property,
(iii) solely out of Hazardous Materials in or on the Property or any violations
of Environmental Law that were not present prior to the date that Administrative
Agent, any Lender or any assignee, designee or nominee thereof or any other
Person takes possession of or acquires title to the Property whether by
foreclosure of the Mortgaged Property, foreclosure of the Pledged Interests (as
defined in the Assignment of Ownership Interests), exercise of power of sale,
acceptance of a deed or assignment-in-lieu of foreclosure, or otherwise.

 

Indemnitor’s obligations under this Agreement shall arise upon the discovery of
the presence of any Hazardous Materials in violation of Environmental Law,
whether or not the Environmental Protection Agency, any other federal agency or
any state or local environmental agency has taken or threatened any action in
connection with the presence of any Hazardous Materials and whether or not the
existence of any such Hazardous Materials or potential liability on account
thereof is disclosed in the Site Assessment, and subject to the previous
paragraph and Section 3.2 below, shall continue notwithstanding the repayment of
the Loan or any transfer or sale of any right, title and interest in the
Mortgaged Property (by foreclosure, deed in lieu of foreclosure or otherwise).

 

ENVIRONMENTAL INDEMNITY AGREEMENT - Page 4HTI MOB Portfolio



 

 

3.2           Indemnitor hereby acknowledges and agrees that the provisions of
this Agreement shall supersede any provisions in the Loan Documents which in any
way limit the liability of Indemnitor (including those contained in Article 12
of the Loan Agreement), and that Indemnitor shall be personally liable for any
and all obligations arising under this Agreement even if the amount of liability
incurred exceeds the amount of the Loan. All of the representations, warranties,
covenants and indemnities of this Agreement shall survive the repayment of the
Notes and/or the release of the lien of the Mortgages from the Mortgaged
Property, and shall survive the transfer of any or all right, title and interest
in and to the Mortgaged Property by Borrowers to any party. Indemnitor hereby
acknowledges and agrees that, notwithstanding anything contained in any of the
Loan Documents to the contrary, this Agreement and the obligations of Indemnitor
under this Agreement shall not be secured by the Mortgages or any other Loan
Documents or any other mortgage, deed of trust or other security document
securing any obligations of Borrowers in connection with the Loan.
Notwithstanding the foregoing or anything contained in this Agreement or any
other Loan Documents to the contrary, if, (a) at any time after the third
anniversary of repayment in full of the Debt, whether at maturity, as a result
of acceleration, in connection with prepayment or otherwise, or (b) with respect
to any Project that is released from the lien of the applicable Security
Instrument in accordance with the terms of Section 2.18 of the Loan Agreement,
at any time after the third anniversary of the effective date of such release,
Administrative Agent is provided with an updated Site Assessment of the related
Project indicating, to Indemnitee’s reasonable satisfaction, that there are no
Hazardous Materials located on, in, above or under such Project in violation of
any applicable Environmental Laws, then the obligations and liabilities of
Indemnitor under this Agreement shall cease and terminate with respect to such
Projects. Notwithstanding the provisions of this Agreement to the contrary, the
liabilities and obligations of Indemnitor hereunder shall not apply to the
extent that such liabilities and obligations arose solely from Hazardous
Substances that: (a) were not present on or a threat to any Project prior to the
date that Administrative Agent or its nominee acquired title to such Project, or
to the Pledged Interests of the Indemnitor owning such Project, whether by
foreclosure, exercise of power of sale or otherwise, and (b) were not the result
of any act or negligence of Indemnitor or any of Indemnitor’s affiliates, agents
or contractors.

 

3.3           Notwithstanding any provision in this Agreement or elsewhere in
the Loan Documents, or any rights or remedies granted by the Loan Documents,
Administrative Agent and Lenders do not waive and expressly reserve all rights
and benefits now or hereafter accruing to Administrative Agent and Lenders under
the “security interest” or “secured creditor” exception under applicable
Environmental Laws, as the same may be amended. No action taken by
Administrative Agent or Lenders pursuant to the Loan Documents shall be deemed
or construed to be a waiver or relinquishment of any such rights or benefits
under the “security interest exception.”

 

3.4           A separate right of action hereunder shall arise each time
Administrative Agent or Lenders acquire knowledge of any violation of any of the
terms hereof. Separate and successive actions may be brought hereunder to
enforce any of the provisions hereof at any time and from time to time. No
action hereunder shall preclude any subsequent action, and Indemnitor hereby
waives and covenants not to assert any defense in the nature of splitting of
causes of action or merger of judgments.

 

3.5           Upon written request by Administrative Agent, Indemnitor shall
defend Administrative Agent and Lenders (and if requested by Administrative
Agent, in the name of Administrative Agent for the benefit of Lenders) by
attorneys and other professionals reasonably approved by Administrative Agent.
Notwithstanding the foregoing, Administrative Agent may, in its reasonable
discretion, engage its own attorneys and other professionals to defend or assist
it, and, at the option of Administrative Agent, its attorneys shall control the
resolution of any claim or proceeding, provided that no compromise or settlement
shall be entered without Indemnitor’s consent, which consent shall not be
unreasonably withheld. Upon demand, Indemnitor shall pay or, in the sole and
absolute discretion of Administrative Agent, reimburse Administrative Agent for
the payment of reasonable fees and disbursements of attorneys, engineers,
environmental consultants, laboratories and other professionals in connection
therewith.

 

ENVIRONMENTAL INDEMNITY AGREEMENT - Page 5HTI MOB Portfolio



 

 

4.          Covenants of Indemnitor.

 

4.1           Indemnitor shall (i) comply in all respects with applicable
Environmental Laws and undertake reasonable steps to the protect the Mortgaged
Property from Hazardous Materials; (ii) notify Administrative Agent promptly
following Indemnitor’s discovery of any spill, discharge, release or presence of
any Hazardous Material at, upon, under, within or otherwise affecting the
Mortgaged Property; (iii) promptly remove any Hazardous Materials and remediate
the Mortgaged Property to the extent required by and in full compliance with
applicable Environmental Laws; and (iv) promptly forward to Administrative Agent
copies of all orders, notices, permits, applications or other written
communications and reports received by Indemnitor in connection with any spill,
discharge, release or the presence of any Hazardous Material or any other
matters regulated by the Environmental Laws, as they may affect the Mortgaged
Property or Indemnitor.

 

4.2           Indemnitor shall not cause and shall prohibit any other Person
from (i) causing any spill, discharge or release, or the use, storage,
generation, manufacture, installation, or disposal, of any Hazardous Materials
at, upon, under, within or about the Mortgaged Property or the transportation of
any Hazardous Materials to or from the Mortgaged Property, (ii) installing any
underground storage tanks at the Mortgaged Property in each case in violation of
applicable Environmental Law, or (iii) conducting any activity that requires a
permit or other government or quasi-government authorization under Environmental
Laws without the prior written consent of Administrative Agent.

 

4.3           Indemnitor shall provide to Administrative Agent, at Indemnitor’s
expense promptly upon the written request of Administrative Agent from time to
time, a Site Assessment or, if required by Administrative Agent, an update to
any existing Site Assessment, to assess the presence or absence of any Hazardous
Materials and the potential costs in connection with abatement, cleanup or
removal of any Hazardous Materials found on, under, at or within the Mortgaged
Property, in each case in violation of applicable Environmental Law. Indemnitor
shall pay the cost of no more than one such Site Assessment or update in any
twelve (12) month period, unless (a) Administrative Agent’s request for a Site
Assessment is based on information provided under Section 4.1, or (b) there
exists credible evidence that there is reasonably likely to be Hazardous
Materials at or near the Mortgaged Property, a breach of representations under
Section 8, or an Event of Default relating to a failure to comply with
applicable Environmental Law, in which case any such Site Assessment or update
shall be at Indemnitor’s expense.

 

5.          Reliance. Indemnitor recognizes and acknowledges that in making the
Loan and accepting the Mortgages and the other Loan Documents, Administrative
Agent and Lenders are expressly and primarily relying on the truth and accuracy
of the warranties and representations set forth herein and in the Loan Documents
without any obligation to investigate the Mortgaged Property and notwithstanding
any investigations of the Mortgaged Property by Administrative Agent or Lenders;
that such reliance exists on the part of Administrative Agent and Lenders prior
hereto; that such warranties and representations are a material inducement to
Lenders in making the Loan and accepting the Mortgages and other Loan Documents;
and that Lenders would not be willing to make the Loan and accept the Mortgages
in the absence of such warranties and representations.

 

ENVIRONMENTAL INDEMNITY AGREEMENT - Page 6HTI MOB Portfolio



 

 

6.          Unimpaired Liability. The liability of Indemnitor under this
Agreement shall in no way be limited or impaired by, and Indemnitor hereby
consents to and agrees to be bound by, any amendment or modification of the
provisions of the Notes, the Mortgages, the Loan Agreement or any other Loan
Documents. In addition, the liability of Indemnitor under this Agreement shall
in no way be limited or impaired by (a) the unenforceability of the Notes,
Mortgages, Loan Agreement or any other Loan Document against Borrowers and/or
any guarantor or Borrower Party; (b) any release or other action or inaction
taken by Administrative Agent on behalf of Lenders with respect to the Mortgaged
Property, the Loan, the Borrowers and/or any other Borrower Party, whether or
not the same may impair or destroy any subrogation rights of the Indemnitor, or
constitute a legal or equitable discharge of any surety or indemnitor; (c) the
existence of any collateral or other security for the Loan, and any requirement
that Administrative Agent or Lenders pursue any of such collateral or other
security, or pursue any remedies it may have against Borrowers and/or any other
Borrower Party; (d) any requirement that Administrative Agent or Lenders provide
notice to or obtain Indemnitor’s consent to any modification, increase,
extension or other amendment of the Loan; (e) any right of subrogation (until
payment in full of the Loan and the expiration of any applicable preference
period and statute of limitations for fraudulent conveyance claims); (f) any
payment by Borrowers to Administrative Agent or Lenders if such payment is held
to be a preference or fraudulent conveyance under bankruptcy laws or
Administrative Agent or Lenders are otherwise required to refund such payment to
Borrowers or any other party; (g) any voluntary or involuntary bankruptcy,
receivership, insolvency, reorganization or similar proceeding affecting
Borrowers or any of their assets; (h) any extensions of time for performance
required by the Notes, the Mortgages, the Loan Agreement or any of the other
Loan Documents; (i) except as otherwise specifically provided herein, any sale
or transfer of all or part of the Mortgaged Property; (j) any exculpatory
provision in the Notes, the Mortgages, the Loan Agreement or any of the other
Loan Documents limiting Administrative Agent’s or Lenders’ recourse to the
Mortgaged Property or to any other security for the Notes, or limiting
Administrative Agent’s or Lenders’ rights to a deficiency judgment against any
Indemnitor; (k) the accuracy or inaccuracy of the representations and warranties
made by the Borrowers under the Notes, the Mortgages, the Loan Agreement or any
of the other Loan Documents or herein; (l) the release of the Borrowers or any
other Person from performance or observance of any of the agreements, covenants,
terms or condition contained in the Notes, Mortgages, Loan Agreement or any of
the other Loan Documents by operation of law, any Borrower’s voluntary act, or
otherwise; (m) the release or substitution in whole or in part of any security
for the Notes; or (n) Administrative Agent’s failure to record the Mortgages or
file any UCC financing statements (or Administrative Agent’s improper recording
or filing of any thereof) or to otherwise perfect, protect, secure or insure any
security interest or lien given as security for the Notes; and, in any such
case, whether with or without notice to Indemnitors and with or without
consideration.

 

ENVIRONMENTAL INDEMNITY AGREEMENT - Page 7HTI MOB Portfolio



 

 

7.          Enforcement. Administrative Agent may enforce, on behalf of Lenders,
the obligations of the Indemnitor without first resorting to or exhausting any
security or collateral or without first having recourse to the Notes, the
Mortgages, or any other Loan Document or any of the Mortgaged Property, through
foreclosure proceedings or otherwise, provided, however, that nothing herein
shall inhibit or prevent Administrative Agent, on behalf of Lenders, from suing
on the Notes, foreclosing, or exercising any power of sale under, the Mortgages,
or exercising any other rights and remedies it may have under the Loan
Documents. It is not necessary for an Event of Default to have occurred for
Administrative Agent, on behalf of Lenders, to exercise its rights pursuant to
this Agreement.

 

8.          Indemnitor’s Representations and Warranties.

 

8.1          Representations Regarding Indemnitor. Indemnitor hereby represents
and warrants with respect to Indemnitor that:

 

(a)          it has the full power and authority to execute and deliver this
Agreement and to perform its obligations hereunder; the execution, delivery and
performance of this Agreement by Indemnitor has been duly and validly
authorized; and all requisite corporate/partnership/company action has been
taken by Indemnitor to make this Agreement valid and binding upon Indemnitor,
enforceable in accordance with its terms;

 

(b)          its execution of, and compliance with, this Agreement is in the
ordinary course of business of that Indemnitor and will not result in the breach
of any term or provision of the charter, by-laws, partnership or trust
agreement, articles of organization, operating agreement or other governing
instrument of that Indemnitor or result in the breach of any term or provision
of, or conflict with or constitute a default under or result in the acceleration
of any obligation under any agreement, indenture or loan or credit agreement or
other instrument to which the Indemnitor or the Mortgaged Property is subject,
or result in the violation of any law, rule, regulation, order, judgment or
decree to which the Indemnitor or the Mortgaged Property is subject;

 

(c)           there is no action, suit, proceeding or investigation pending or,
to the best of Indemnitor’s knowledge, threatened against it which, either in
any one instance or in the aggregate, could reasonably be expected to result in
a Material Adverse Change, or in any material impairment of the right or ability
of Indemnitor to carry on its business substantially as now conducted, or which
would draw into question the validity of this Agreement or of any action taken
or to be taken in connection with the obligations of Indemnitor contemplated
herein, or which would be likely to impair materially the ability of Indemnitor
to perform under the terms of this Agreement;

 

(d)          it does not believe, nor does it have any reason or cause to
believe, that it cannot perform each and every covenant contained in this
Agreement;

 

(e)           no approval, authorization, order, license or consent of, or
registration or filing with, any governmental authority or other person, and no
approval, authorization or consent of any other party (that has not already been
obtained) is required in connection with entering into this Agreement; and

 

ENVIRONMENTAL INDEMNITY AGREEMENT - Page 8HTI MOB Portfolio



 

 

(f)          this Agreement constitutes a valid, legal and binding obligation of
Indemnitor, enforceable against it in accordance with the terms hereof.

 

8.2          Representations Regarding the Mortgaged Property. Indemnitor hereby
represents and warrants with respect to the Mortgaged Property that except as
may be disclosed in the Site Assessment:

 

(a)           no Hazardous Material is now or, to the best of Indemnitor’s
knowledge, was formerly used, stored, generated, manufactured, installed,
treated, discharged, disposed of or otherwise present at, under or within the
Mortgaged Property or, to Borrower’s knowledge, any property adjacent to the
Mortgaged Property and no Hazardous Material since Borrower’s ownership of the
Mortgaged Property was removed or transported from the Mortgaged Property;

 

(b)           all permits, licenses, approvals and filings required by
Environmental Laws for the operation of the Mortgaged Property have been
obtained, and the use, operation and condition of the Mortgaged Property, does
not violate any Environmental Laws;

 

(c)           no civil, criminal or administrative action, suit, claim, hearing,
investigation or proceeding is pending or threatened in writing, nor have any
settlements been reached by or with any parties or any liens imposed in
connection with the Mortgaged Property concerning Hazardous Materials or
Environmental Laws;

 

(d)          no underground storage tanks exist on any part of the Mortgaged
Property; and

 

(e)           Indemnitor has not received any notice from any Person, public or
private, alleging any violation of or potential liability under any
Environmental Law with regard to the Mortgaged Property, nor has Indemnitor, or
to Indemnitor’s knowledge, any third party prior owner, tenant or other occupant
of the Mortgaged Property, received any administrative order or entered into any
administrative consent order with any governmental agency with respect to
Hazardous Materials on or at the Mortgaged Property.

 

9.          Interest. In the event that Administrative Agent incurs any
obligations, costs or expenses under this Agreement, Indemnitor shall pay
Administrative Agent promptly on demand, and if such payment is not received
within ten (10) Business Days, interest on such amount shall, after the
expiration of the ten (10) Business Day period, accrue at the Default Rate until
such amount, plus interest, is paid in full.

 

10.         Joint and Several Liability. In the event that this Agreement is
executed by more than one party as Indemnitor, the liability of such parties is
joint and several. In addition, Indemnitor’s obligations hereunder are joint and
several with any other person now or hereafter obligated under the Loan
Documents and are independent of any obligations of Indemnitor under the Loan
Documents. A separate action or actions may be brought and prosecuted against
Indemnitor, whether or not action is brought against any other person or whether
or not any other person is joined in such action or actions.

 

ENVIRONMENTAL INDEMNITY AGREEMENT - Page 9HTI MOB Portfolio



 

 

11.         Notices. Any notice required or permitted to be given under this
Agreement shall be in writing and shall be mailed by certified mail, postage
prepaid, return receipt requested, or sent by overnight air courier service, or
personally delivered to a representative of the receiving party, or sent by
telecopy (provided an identical notice is also sent simultaneously by mail,
overnight courier, or personal delivery as otherwise provided in this Section
11). All such communications shall be mailed, sent or delivered, addressed to
the party for whom it is intended at its address set forth below:

 

If to Indemnitor: c/o Healthcare Trust Operating Partnership, L.P.   405 Park
Avenue, 4th Floor   New York, New York 10022   Attention: Healthcare General
Counsel         with a copy to Arnold & Porter Kaye Scholer LLP   250 W 55th
Street   Attention: John J. Busillo, Esq.   Facsimile: (212) 836-6445

 

To Administrative Agent:  

Capital One, National Association

77 W. Wacker Drive, 10TH Floor

Chicago, Illinois 60601

Attention: Jeffrey Muchmore, Credit Executive

Facsimile: (855) 332-1699

Reference: HTI/MOB Portfolio

      With a copy to:  

Capital One, National Association

5804 Trailridge Drive

Austin, Texas 78731

Attention: Diana Pennington, Senior Director, Associate General Counsel

Facsimile: (855) 438-1132

Reference: HTI/MOB Portfolio

      And a copy to:  

Capital One, National Association

77 W. Wacker Drive, 10th Floor

Chicago, Illinois 60601

Attention: Dan Eppley, Senior Director

Facsimile: (855) 544-4044

Reference: HTI/MOB Portfolio

 

ENVIRONMENTAL INDEMNITY AGREEMENT - Page 10HTI MOB Portfolio



 

 

And a copy to:  

Capital One, National Association

77 W. Wacker Drive, 10th Floor

Chicago, Illinois 60601

Attention: Jason LaGrippe, Vice President

Facsimile: (312) 739-3870

Reference: HTI/MOB Portfolio

 

Any communication so addressed and mailed shall be deemed to be given on the
earliest of (1) when actually delivered, (2) on the first Business Day after
deposit with an overnight air courier service, or (3) on the third Business Day
after deposit in the United States mail, postage prepaid, in each case to the
address of the intended addressee, and any communication so delivered in person
shall be deemed to be given when receipted for by, or actually received by
Lender or Indemnitor, as the case may be, or (4) if given by telecopy, when
transmitted to the party’s telecopy number specified above and confirmation of
complete receipt is received by the transmitting party during normal business
hours or on the next Business Day if not confirmed during normal business hours,
and an identical notice is also sent simultaneously by mail, overnight courier,
or personal delivery as otherwise provided in this Section 10. Any party may
designate a change of address by written notice to the other by giving at least
ten (10) days prior written notice of such change of address.

 

12.         Waivers. No course of dealing on the part of Administrative Agent,
Lenders, or their respective officers, employees, consultants or agents, nor any
failure or delay by Administrative Agent or Lenders with respect to exercising
any right, power or privilege of Administrative Agent or Lenders hereunder,
shall operate as a waiver thereof.

 

13.         Severability. If any clause or provision herein contained operates
or would prospectively operate to invalidate this Agreement in whole or in part,
then such clause or provision shall be held for naught as though not contained
herein, and the remainder of this Agreement shall remain operative and in full
force and effect.

 

14.         Inconsistencies Among the Loan Documents. Nothing contained herein
is intended to modify in any way the obligations of Indemnitor under the Loan
Agreement, the Notes, the Mortgages or any other Loan Document.

 

15.         Successors and Assigns. This Agreement shall be binding upon
Indemnitor’s successors, assigns and representatives and shall inure to the
benefit of Administrative Agent, Lenders and their respective successors and
permitted assigns.

 

16.         Controlling Laws. This Agreement shall be governed by and construed
according to the laws of the State of New York, without regard to conflicts of
laws principles.

 

17.         Construction. Whenever the context requires, all words used in the
singular will be construed to have been used in the plural, and vice versa, and
each gender will include any other gender. The captions of the sections of this
Agreement are for convenience only and do not define or limit any terms or
provisions. The word “include(s)” means “include(s), without limitation,” and
the word “including” means “including, but not limited to.” No listing of
specific instances, items or matters in any way limits the scope or generality
of any language of this Agreement. Time is of the essence in the performance of
this Agreement by Indemnitor.

 

ENVIRONMENTAL INDEMNITY AGREEMENT - Page 11HTI MOB Portfolio



 

 

18.         WAIVER OF JURY TRIAL. TO THE MAXIMUM EXTENT PERMITTED BY LAW,
INDEMNITOR AND ADMINISTRATIVE AGENT (ON ITS BEHALF AND ON BEHALF OF THE LENDERS)
HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION BASED HEREON, ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENT (WHETHER VERBAL OR WRITTEN) OR ACTION OF EITHER PARTY OR ANY EXERCISE
BY ANY PARTY OF THEIR RESPECTIVE RIGHTS HEREUNDER OR IN ANY WAY RELATING TO THE
LOAN OR THE MORTGAGED PROPERTY (INCLUDING ANY ACTION TO RESCIND OR CANCEL THIS
AGREEMENT, AND ANY CLAIM OR DEFENSE ASSERTING THAT THIS AGREEMENT WAS
FRAUDULENTLY INDUCED OR IS OTHERWISE VOID OR VOIDABLE). THIS WAIVER IS A
MATERIAL INDUCEMENT FOR LENDERS TO MAKE THE LOAN.

 

19.         Venue. INDEMNITOR HEREBY CONSENTS TO THE JURISDICTION OF ANY STATE
OR FEDERAL COURT LOCATED WITHIN THE STATE OF NEW YORK AND IRREVOCABLY AGREES
THAT, SUBJECT TO ADMINISTRATIVE AGENT’S ELECTION, ALL ACTIONS OR PROCEEDINGS
ARISING OUT OF OR RELATING TO THIS AGREEMENT SHALL BE LITIGATED IN SUCH COURTS.
INDEMNITOR EXPRESSLY SUBMITS AND CONSENTS TO THE JURISDICTION OF THE AFORESAID
COURTS AND WAIVES ANY DEFENSE OF FORUM NON CONVENIENS. INDEMNITOR HEREBY WAIVES
PERSONAL SERVICE OF ANY AND ALL PROCESS AND AGREES THAT ALL SUCH SERVICE OF
PROCESS MAY BE MADE UPON INDEMNITOR BY CERTIFIED OR REGISTERED MAIL, RETURN
RECEIPT REQUESTED, ADDRESSED TO INDEMNITOR, AT THE ADDRESS SET FORTH IN THIS
AGREEMENT AND SERVICE SO MADE SHALL BE DEEMED COMPLETE TEN (10) DAYS AFTER THE
SAME HAS BEEN POSTED.

 

20.         Transfer of Loan. Indemnitor acknowledges that any Lender may, at
any time, subject to and in accordance with the terms of the Loan Agreement,
sell, transfer or assign all or any part of its interest in the Notes, the Loan
Agreement, the Mortgages, this Agreement and the other Loan Documents, and any
or all servicing rights with respect thereto, or grant participations therein or
issue mortgage pass-through certificates or other securities evidencing a
beneficial interest in a rated or unrated public offering or private placement
as more fully set forth in the Loan Agreement, which terms are incorporated
herein by reference. Indemnitor agrees to cooperate, as and to the extent set
forth in the Loan Agreement, with Administrative Agent in connection with any
such transfer made or as may be reasonably requested by Administrative Agent.
Indemnitor shall also furnish, and Indemnitor hereby consents to Administrative
Agent furnishing to any such prospective transferee or participant, as and to
the extent set forth in the Loan Agreement, any and all information concerning
the financial condition of the Indemnitor and any and all information as may be
reasonably requested by Indemnitee or any prospective transferee or participant
in connection with any sale, transfer or participation interest, provided such
prospective transferee or participant agree to keep such information
confidential.

 

ENVIRONMENTAL INDEMNITY AGREEMENT - Page 12HTI MOB Portfolio



 

 

21.         Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall constitute an original, but all of which shall
constitute one document.

 

22.         California Provisions. Indemnitor hereby waives, to the maximum
extent permitted by California Civil Code Section 2856 and/or other applicable
law, all suretyship rights and defenses which might otherwise be available to
Indemnitor under or pursuant to California Civil Code Sections 2787 through 2855
inclusive.

 

(a)          Indemnitor hereby waives all rights and defenses that Indemnitor
may have because the Borrowers’ debt is secured by real property.  This means,
among other things:

 

(i)         Lender may collect from Indemnitor without first foreclosing on any
real or personal property collateral pledged by the Borrowers;

 

(ii)        If Lender forecloses on any real property collateral pledged by the
Borrowers:

 

(A)         For purposes of this Agreement the amount of the debt may be reduced
only by the price for which that collateral is sold at the foreclosure sale,
even if the collateral is worth more than the sale price.

 

(B)         Lender may collect from Indemnitor even if Lender, by foreclosing on
the real property collateral, has destroyed any right Indemnitor may have to
collect from Borrowers.

 

This is an unconditional and irrevocable waiver of any rights and defenses
Indemnitor may have because the Borrowers’ debt is secured by real property. 
These rights and defenses include, but are not limited to, any rights or
defenses based upon Section 580a, 580b, 580d or 726 of the California Code of
Civil Procedure.

 

(b)          Indemnitor hereby waives all rights and defenses arising out of an
election of remedies by Lender, even though that election of remedies, such as
non-judicial foreclosure with respect to security for a guaranteed obligation,
has destroyed Indemnitor's rights of subrogation and reimbursement against
Borrowers by the operation of Section 580d of the California Code of Civil
Procedure or otherwise.

 

Without limiting the generality of the foregoing, Indemnitor hereby expressly:
(a) waives any and all benefits which might otherwise be available to it under
this Agreement under California Civil Code Sections 2809, 2810, 2819, 2839, 2845
through 2847, 2849, 2850, 2899 and 3433, and California Code of Civil Procedure
Sections 580a, 580b, 580d and 726, or any similar statutes of other states; (b)
acknowledges that Section 2856 of the California Civil Code authorizes and
validates waivers of a guarantor's rights of subrogation and reimbursement and
certain other rights and defenses available to Indemnitor under California law;
and (c) in connection with this Agreement and except as otherwise provided
herein, waives all rights of subrogation, reimbursement, indemnification and
contribution and all other rights and defenses that are or may become available
by reason of Sections 2787 to 2855, inclusive, of the California Civil Code.

 

[Signatures Begin on the Following Page]

 

ENVIRONMENTAL INDEMNITY AGREEMENT - Page 13HTI MOB Portfolio



 

 

IN WITNESS WHEREOF, Indemnitor has executed this Hazardous Materials Indemnity
Agreement as of the date first above written.

 

  INDEMNITOR:       ARHC SCTEMTX01, LLC   ARHC CSDOUGA01, LLC   ARHC BGBOWMD01,
LLC   ARHC CAROCMI02, LLC   ARHC CAROCMI01, LLC   ARHC UCELKCA01, LLC   ARHC
BRHBGPA01, LLC   ARHC CHHBGPA01, LLC   ARHC FOMBGPA01, LLC   ARHC FMMUNIN02, LLC
  ARHC MVMVNWA01, LLC   ARHC CPHAMVA01, LLC   ARHC HRHAMVA01, LLC   ARHC
ESMEMTN01, LLC   ARHC BLHBGPA01, LLC   ARHC MSHBGPA01, LLC   ARHC PCSHVMS01, LLC
  ARHC PVPHXAZ01, LLC   ARHC AORMDVA01, LLC   ARHC AHHFDCA01, LLC   ARHC
CMCNRTX01, LLC   ARHC LMPLNTX01, LLC   ARHC SCVSTCA01, LLC   ARHC CCSCNNY01, LLC
  ARHC GMCLKTN01, LLC   ARHC PRPEOAZ01, LLC   ARHC PRPEOAZ05 TRS, LLC,   each a
Delaware limited liability company

 

  By: /s/ Jesse C. Galloway   Name: Jesse C. Galloway   Title: Authorized
Signatory

 

[Signatures Continue on the Following Page]

 

ENVIRONMENTAL INDEMNITY AGREEMENT – Signature PageHTI MOB Portfolio



 

 

  HEALTHCARE TRUST OPERATING PARTNERSHIP, L.P., a Delaware limited partnership  
    By: Healthcare Trust, Inc., a Maryland corporation, its general partner

 

    By: /s/ W. Todd Jensen     Name: W. Todd Jensen     Title: President and
Interim CEO

 

ENVIRONMENTAL INDEMNITY AGREEMENT – Signature PageHTI MOB Portfolio



 

 

SCHEDULE I

 

LIST OF BORROWERS

 

1. ARHC SCTEMTX01, LLC 17. ARHC PCSHVMS01, LLC         2. ARHC CSDOUGA01, LLC
18. ARHC PVPHXAZ01, LLC         3. ARHC BGBOWMD01, LLC 19. ARHC AORMDVA01, LLC  
      4. ARHC CAROCMI02, LLC 20. ARHC AHHFDCA01, LLC         5. ARHC CAROCMI01,
LLC 21. ARHC CMCNRTX01, LLC         6. ARHC UCELKCA01, LLC 22. ARHC LMPLNTX01,
LLC         7. ARHC BRHBGPA01, LLC 23. ARHC SCVSTCA01, LLC         8. ARHC
CHHBGPA01, LLC 24. ARHC CCSCNNY01, LLC         9. ARHC FOMBGPA01, LLC 25. ARHC
GMCLKTN01, LLC         10. ARHC FMMUNIN02, LLC 26. ARHC PRPEOAZ01, LLC        
11. ARHC MVMVNWA01, LLC 27. ARHC PRPEOAZ05 TRS, LLC         12. ARHC CPHAMVA01.
LLC             13. ARHC HRHAMVA01, LLC             14. ARHC ESMEMTN01, LLC    
        15. ARHC BLHBGPA01, LLC             16. ARHC MSHBGPA01, LLC    

 

 

